





EXHIBIT 10.1
April 10, 2017
Re: Amended and Restated Employment Agreement
Dear Moshe:
This letter agreement (the “Agreement”), sets forth the terms of your employment
with Xilinx, Inc. (the “Company”) as its President and Chief Executive Officer,
reporting to the Board of Directors of the Company (the “Board”) for a period
commencing on the Effective Date (defined below) and ending on August 1, 2020
(the “Term”) The period of the Term during which you provide services to the
Company as an employee is defined as the “Employment Term”. Your employment will
be followed by a consulting period commencing on the first day following the
Employment Term and ending on the first anniversary thereof (the “Consulting
Period”). During your continued employment as President and Chief Executive
Officer, you will be nominated to serve on the Board. During the Employment
Term, you will work at our headquarters office, which is located at 2100 Logic
Drive, San Jose, California 95124. You and the Company have previously entered
into an employment agreement dated January 7, 2008, as amended (the “Original
Agreement”). This amendment and restatement of the Agreement is entered into and
is effective as of April 10, 2017 (the “Effective Date”) and shall supersede the
Original Agreement as of the Effective Date.
1.
Cash Compensation.

Your base salary will remain unchanged at a rate of $800,000.00 per year (to be
paid according to the regular payroll schedule, less payroll deductions and all
required withholdings), subject to periodic review and upward adjustment by the
Compensation Committee of the Board (the “Compensation Committee”). You are also
eligible for an annual target bonus of one hundred and fifty percent (150%) of
your base salary based upon achievement of target performance objectives
determined by the Compensation Committee after consultation with you, with such
minimum or maximum bonus threshold in the Company’s incentive plan as may be
approved by the Compensation Committee. You must be employed on the last day of
the Company’s fiscal year to receive the bonus for such fiscal year (except as
provided in Section 4 below). Such bonus shall be payable at the same time as
the Company pays annual bonuses to other executive officers.
2.
Other Employee Benefits.

While you are employed by the Company you shall be entitled to participate in
the Company’s medical, dental, and vision plans, as in effect from time to time,
on the same basis as those benefits are generally made available to other senior
executives of the Company. The Company reserves the right to change or eliminate
its benefit plans at any time. The Company will also reimburse you for
reasonable legal fees that you incur in connection with the negotiation and
execution of this Agreement, in an amount not to exceed $10,000.


1



--------------------------------------------------------------------------------







3.
Equity Award.

In connection with the Company’s annual equity award grant process for fiscal
year 2018, you shall be granted time-based restricted stock units (the “New
RSUs”) pursuant to the Company’s 2007 Equity Incentive Plan having an aggregate
grant date value (as determined by the Compensation Committee in its discretion
consistent with the Company’s customary annual equity award grant process) of
$10,000,000. In addition, in connection with the Company’s annual equity award
grant process for fiscal year 2018 you shall be eligible to receive a grant of
performance-based restricted stock units (the “New Performance-Based Units”) in
an amount determined by the Compensation Committee in its discretion. Except as
provided herein, fifty percent (50%) of the New RSUs shall vest in three (3)
substantially equal annual installments, with the first vesting date on the
second anniversary of the New RSUs’ date of grant, such that 50% of the New RSUs
shall be fully vested on the fourth (4th) anniversary of their date of grant,
assuming your continued Service (as defined below) with the Company as an
employee or consultant through each such vesting date. Except as provided
herein, the remaining fifty percent (50%) of the New RSUs shall vest in three
(3) substantially equal annual installments, with the first vesting date on the
third anniversary of the New RSUs’ date of grant, such that the remaining fifty
percent (50%) of the New RSUs shall be fully vested on the fifth (5th)
anniversary of their date of grant, assuming your continued Service with the
Company as an employee or consultant through each such vesting date. Except as
provided herein, any New Performance-Based Units granted to you shall vest
consistent with the performance and time-based vesting schedule of
performance-based restricted stock units granted to other senior executives of
the Company.
4.
Termination of Employment.

(a)    Your employment or service as a consultant pursuant to Section 5 of this
Agreement (“Service”) with the Company is not for a guaranteed or definite
period of time. Rather, the employment relationship is “at will.” This means
that you may terminate your employment or Service with the Company at any time
and for any reason whatsoever simply by notifying the Company. Likewise, the
Company may terminate your employment or Service at any time and for any reason
whatsoever, with or without Cause (as defined below) or advance notice.
(b)    Termination with Cause/Death/Resignation without Good Reason. If (x) the
Company terminates your employment at any time with Cause, (y) your employment
terminates as a result of your death, or (z) you voluntarily resign from your
employment with the Company other than for Good Reason (as defined below), you
will be entitled to:
(i)    any unpaid amount of your base salary accrued through the date of your
termination;
(ii)    any earned and unpaid and/or vested, non-forfeitable amounts owing or
accrued as of the date of your termination (including any earned and vested
annual bonus) under the terms of the applicable Company employee benefit plans
or arrangements in accordance with such terms; and


2



--------------------------------------------------------------------------------







(iii)     reasonable business expenses incurred prior to the date of your
termination; in each case paid to you within thirty (30) business days following
the date of your termination or such earlier date as required by applicable law
(such amounts, and the applicable terms of payment, are hereafter referred to as
the “Accrued Compensation”). Additionally, you will be required to tender your
resignation as a member of the Board.
(c)    Disability. If the Company terminates your employment due to a Disability
(as defined below), then, subject to your execution and non-revocation of a
release of claims in favor of the Company in the form attached hereto as
“Appendix A” (the “Release”), which Release becomes effective in accordance with
its terms on or before the thirtieth (30th) day following your termination of
employment, you shall be entitled to:
(i)    your Accrued Compensation;
(ii)    a lump sum payment equal to the sum of twelve (12) months of your base
salary plus one (1) year of your target bonus (both at the rate in effect on
your termination of employment), payable on the thirtieth (30th) day following
such termination of employment;
(iii)     either a lump sum payment equal to the value of twelve (12) months of
COBRA coverage payable on the thirtieth (30th) day following your termination of
employment or direct payment of your premiums for health care continuation
coverage under the applicable provisions of COBRA; provided that you elect to
continue and remain eligible for these benefits under COBRA, and do not become
covered through another employer’s health plan during this period; and provided,
further, the election as to lump sum payment or direct payments of COBRA
premiums pursuant to this subsection (iii) must be made at the time of
termination (the “COBRA Benefit”);
(iv)    twenty-four (24) months accelerated vesting of all equity awards that
you received from the Company prior to such termination of employment; provided
that, with respect to:
(A)    any outstanding awards of performance-based restricted stock units (the
“Performance-Based Units”) for which the number of earned restricted stock units
has not been determined as of the date of termination, the number of
Performance-Based Units that will become earned for purposes of vesting shall be
determined based on actual performance of the applicable performance metrics,
as, and at such time as, determined by the Compensation Committee; provided that
any earned restricted stock units that are subject to vesting on one (1) or more
anniversaries of the date of grant, solely for purposes of determining the
number of earned restricted stock units that shall vest upon termination, the
Performance-Based Units shall be treated as instead being subject to monthly
vesting in equal installments from the applicable date of grant and you shall
become vested in that number of earned restricted stock units that would have
vested during the period commencing from the date of grant and continuing up to
your termination date and during an additional twenty-four (24) month period
following your


3



--------------------------------------------------------------------------------







termination date; and provided, further that all such earned and vested
Performance-Based Units shall be settled as soon as practicable following such
determination of any actual performance of the applicable performance metrics
(but no later than two and a half (2 1/2) months after the fiscal year in which
the termination date occurs); and
(B)    any outstanding awards of restricted stock units that are not subject to
performance metrics that are subject to vesting on one (1) or more anniversaries
of the date of grant shall, solely for purposes of determining the number of
such restricted stock units that shall vest upon termination, be treated as
instead being subject to monthly vesting in equal installments from the
applicable date of grant such that you get no less than twenty-four (24) months
of additional vesting as of the termination date of your employment regardless
of the date vesting commenced on; and
(v)    a pro rata portion of your bonus for the fiscal year of such termination
of employment, payable at the same time the Company pays annual bonuses to other
executive officers for such fiscal year (but no later than two and a half (2
1/2) months after the fiscal year in which the termination date occurs) based on
(x) your termination date, (y) the determination by the Compensation Committee
whether company performance objectives have been met, and (z) an assumption that
any individual MBO has been achieved at one hundred percent (100%).
Additionally, you will be required to tender your resignation as a member of the
Board. For purposes of this Agreement, “Disability” means (i) you have been
incapacitated by bodily injury, illness or disease so as to be prevented thereby
from engaging in the performance of your duties (provided, however, that the
Company acknowledges its obligations to provide reasonable accommodation to the
extent required by applicable law); (ii) such total incapacity shall have
continued for a period of twelve (12) consecutive months or twelve (12)
non-consecutive months in any eighteen (18) month period; and (iii) such
incapacity will, in the opinion of a qualified physician, be permanent and
continuous during the remainder of your life.
(d)    Termination Without Cause/Resignation for Good Reason. If (x) the Company
terminates your employment at any time other than for Cause (which may include
the Company terminating your employment as a result of a successful succession
transition of a successor Chief Executive Officer prior to the expiration of the
Term), or (y) you voluntarily terminate your employment for Good Reason, then,
subject to your execution and non‑revocation of a Release, which Release becomes
effective in accordance with its terms on or before the thirtieth (30th) day
following your termination of employment, you shall be entitled to receive:
(i)    your Accrued Compensation;
(ii)    cash severance payments equal to the sum of (x) your monthly base salary
multiplied by the number of full calendar months remaining in the Term as of the
date of your termination of employment and (y) an amount equal to (i) the
quotient of your annual target bonus divided by twelve (12) multiplied by (ii)
the number of full calendar months remaining in the Term. To the extent the cash
severance payments described in this subsection (ii) are less than


4



--------------------------------------------------------------------------------







or equal to the sum of your annual base salary and target bonus, such amount
shall be payable in single lump sum and the excess amount, if any, shall be
payable in substantially equal installments for the remainder of the Term in
accordance with the Company’s regular payroll schedule;
(iii)    accelerated vesting of all equity awards that you received from the
Company prior to such termination of employment which would otherwise become
vested had you (A) remained an employee through the expiration of the remaining
Term and (B) a consultant through the Consulting Period and (C) received twelve
(12) months additional vesting as of the last day of the Consulting Period;
provided that, with respect to any outstanding awards of Performance-Based Units
for which the number of earned restricted stock units has not been determined as
of the date of termination, the number of Performance-Based Units that will
become earned for purposes of vesting shall be determined based on actual
performance of the applicable performance metrics, as, and at such time as,
determined by the Compensation Committee; and provided, further that all such
earned and vested Performance-Based Units shall be settled as soon as
practicable following such determination of any actual performance of the
applicable performance metrics (but no later than two and a half (2 1/2) months
after the fiscal year in which the termination date occurs);
(iv)    the COBRA Benefit; and
(v)    a pro rata portion of your bonus for the fiscal year of such termination
of employment, payable at the same time the Company pays annual bonuses to other
executive officers for such fiscal year (but no later than two and a half (2
1/2) months after the fiscal year in which the termination date occurs) based on
(x) your termination date, (y) the determination by the Compensation Committee
whether company performance objectives have been met, and (z) an assumption that
any individual MBO has been achieved at one hundred percent (100%).
The severance payments and benefits described in this Section 4(d) are
conditioned in their entirety on your making yourself available to provide
consulting services following the Employment Term and through the expiration of
the Consulting Period in accordance with Section 5 below (unless otherwise
agreed to by the Company in writing). Additionally, you will be required to
tender your resignation as a member of the Board.
(e)    Change of Control. Notwithstanding the above, if (x) the Company
terminates your employment at any time other than for Cause or due to a
Disability, or (y) you voluntarily terminate your employment for Good Reason, in
each case within ninety (90) days prior to, or two (2) years following, the
consummation of a Change of Control (as defined below):
(i)    the lump sum payment in Section (4)(d)(ii) above, shall be increased to
twenty-four (24) months of your base salary plus two (2) years of your target
bonus, all payable in a single lump sum;


5



--------------------------------------------------------------------------------







(ii)    you shall receive one hundred percent (100%) accelerated vesting of all
of your equity awards that are unvested and outstanding as of your termination
of employment and which would otherwise become vested based solely on the
passage of time and performance of services (and not in whole or in part on the
future attainment of performance targets);
(iii)    any Performance-Based Units held by you at the time of your termination
of employment, the earning or vesting of which is dependent in whole or in part
on the attainment of performance targets or time-based vesting thereafter, shall
become vested with respect to one hundred percent (100%) of the target number of
such restricted stock units which have not yet otherwise been earned or
time-based vested at the time of your termination of employment;
(iv)    for the avoidance of doubt, you will remain eligible for the COBRA
Benefit; and
(v)    you shall be paid a pro rata portion of your bonus for the fiscal year of
such termination of employment, payable at the same time the Company pays annual
bonuses to other executive officers for such fiscal year (but no later than two
and a half (2 1/2) months after the fiscal year in which the termination date
occurs) based on (x) your termination date, (y) the determination by the
Compensation Committee whether company performance objectives have been met, and
(z) an assumption that any individual MBO has been achieved at one hundred
percent (100%). Additionally, you will be required to tender your resignation as
a member of the Board.
For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following events:
(A)    Any person or group, as such terms are defined under Sections 13 and 14
of the Securities Exchange Act of 1934 (“Exchange Act”) (other than the Company,
a subsidiary of the Company, or a Company employee benefit plan), is or becomes
the beneficial owner (as defined in Exchange Act Rule 13d-3), directly or
indirectly, of Company securities representing fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding securities.
(B)    The closing of: (x) the sale of all or substantially all of the assets of
the Company if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of all entities which
acquire such assets, or (y) the merger of the Company with or into another
corporation if the holders of Company securities representing all voting power
for the election of directors before the transaction hold less than a majority
of the total voting power for the election of directors of the surviving entity.
(C)    The issuance of securities, which would give a person or group beneficial
ownership of Company securities representing fifty (50%) or more of all voting
power for the election of directors.


6



--------------------------------------------------------------------------------







(D)    A change in the board of directors over a period of twenty-four (24)
months such that the incumbent directors as of the beginning of any such
twenty-four (24) month period and nominees of the incumbent directors are no
longer a majority of the total number of directors.
Notwithstanding the foregoing, and only to the extent necessary to comply with
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”), a Change of Control will have occurred only if, in addition to the
requirements set forth above, the event constitutes a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of guidance issued by the
Secretary of the Treasury under Section 409A of the Code.
(f)    Your employment with the Company will be deemed to be terminated for
“Good Reason” if you voluntarily terminate your employment within six (6) months
following the first occurrence of any of the following conditions: (i) a
reduction of more than $50,000 in your base compensation or your target bonus
opportunity or guaranteed bonus; (ii) a material reduction in your authority,
duties or responsibilities; (iii) your no longer being Chief Executive Officer
of the Company reporting to the Board; or (iv) a relocation of the Company’s
headquarters outside of the San Francisco Bay Area; provided that you have given
written notice to the Board of the first to occur of any of the foregoing events
within ninety (90) days following the first occurrence of such event and the
Company has failed to remedy the event within thirty (30) days of such notice.
Should you elect to voluntarily terminate your employment for any other reason,
such termination will not constitute Good Reason and you will not be entitled to
any severance or additional vesting.
(g)    Your employment with the Company shall be deemed to be terminated for
“Cause” only if you have engaged in (i) continued neglect of or willful failure
in the performance of your duties, which, if curable, continues for a period of
twenty (20) days following written notice by the Company; (ii) a material breach
of the Company’s Proprietary Information and Inventions Agreement; (iii) a
material breach of the Code of Conduct or other Company policies, which, if
curable, continues for a period of twenty (20) days following written notice by
the Company; (iv) fraud against or embezzlement or material misappropriation
from the Company or its affiliates; (v) conviction of, or entering a plea of no
contest or nolo contendere to a charge of, a crime constituting a felony; (vi)
willful malfeasance or willful misconduct in connection with your duties, which,
if curable, continues for a period of twenty (20) days following written notice
by the Company; (vii) any willful and wrongful act or omission which is
materially injurious to the financial condition or business reputation of the
Company and its subsidiaries, which, if curable, continues for a period of
twenty (20) days following written notice by the Company; or (viii) willful
refusal to assist in the orderly transition of a successor Chief Executive
Officer of the Company.
5.
Consulting/Transition Obligation.

Upon the expiration of the Employment Term and as a condition to receiving the
severance payments and benefits described in Section 4(d) above in the event of
your termination of employment under such Section prior to the expiration of the
Term, you agree to provide consulting and transition


7



--------------------------------------------------------------------------------







services to the Company during the Consulting Period (or such shorter period as
the Company may determine in its sole discretion) to assist in the orderly
transition to a successor Chief Executive Officer of the Company, such
consulting services not to exceed on average 30 hours per month. You shall
provide such services as an independent contractor pursuant to a consulting
agreement to be agreed upon between you and the Company. In exchange for your
agreement to provide these consulting services pursuant to this Section 5, you
shall receive (i) cash compensation for your consulting services during the
Consulting Period in an amount equal to your base salary and target bonus on the
last day of the Employment Term and (ii) any outstanding and unvested equity
awards shall continue to vest during the twelve (12) month Consulting Period
(collectively, the “Consulting Compensation”); provided, further, that (A) upon
the successful conclusion of the Consulting Period, (B) upon the Company not
requiring your Service during the Consulting Period or (C) terminating your
Service during such Consulting Period without Cause, you will, in addition to
your entitlement to the Consulting Compensation, be entitled to receive twelve
(12) months’ additional acceleration of then-remaining unvested equity awards,
subject to your execution and non-revocation of the Release.
6.
Section 409A.

In the event that it is determined that payments pursuant to this Agreement
constitute non-qualified deferred compensation subject to Section 409A, then,
solely to the extent required in order to avoid taxation and/or tax penalties
under Section 409A, no such amounts shall be paid unless and until you have
experienced a separation from service within the meaning of Section 409A and any
such amount that would be paid to you within six (6) months following your
separation of service shall be accumulated and paid to you on the first business
day following such six (6) month period. The parties hereto intend that this
Agreement comply, to the extent applicable, with the provisions of Section 409A
and related regulations and Treasury pronouncements. If the parties determine in
good faith that any provision provided herein would result in the imposition of
an excise tax under the provisions of Section 409A, the parties hereby agree to
use good faith efforts to reform any such provision to avoid imposition of any
such excise tax in such manner that the parties mutually determine is
appropriate to comply with Section 409A. With respect to expenses eligible for
reimbursement under the terms of this Agreement: (i) the amount of such expenses
eligible for reimbursement in any taxable year shall not affect the expenses
eligible for reimbursement in another taxable year; (ii) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (iii) any reimbursements of such expenses
shall be made no later than the end of the calendar year following the calendar
year in which the related expenses were incurred, except, in each case, to the
extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.
7.
Section 280G.

If your severance and other benefits provided for in Section 4 constitute
“parachute payments” within the meaning of Section 280G of the Code and, but for
this subsection, would be subject to the excise tax imposed by Section 4999 of
the Code, then your severance and other benefits under Section 3 will be
payable, either in full or in such lesser amount as would result, after taking
into account the


8



--------------------------------------------------------------------------------







applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, in your receipt on an after-tax basis of the greatest amount of
severance and other benefits.
8.
Mitigation/Offset.

No payments due to you hereunder shall be subject to mitigation or offset.
9.
Certain Restrictive Covenants.

You acknowledge that (a) in the course of your employment or Service with the
Company and its subsidiaries and affiliates, you are and will continue to become
familiar with the Company’s and its subsidiaries’ and affiliates’ trade secrets
and with other Proprietary Information (as defined below) concerning the Company
and its subsidiaries and affiliates; (b) your services will be of special,
unique and extraordinary value to the Company and its subsidiaries and
affiliates; (c) your agreements and covenants contained in this Section 9 are
essential to the business and goodwill of the Company; and (d) the Company would
not have entered into this Agreement but for the covenants set forth in Sections
9, 10, and 11. Therefore, you agree that, without limiting any other obligation
pursuant to this Agreement:
(a)    Except with prior written permission of the Board, you shall not, during
the Employment Term or Consulting Period), directly or indirectly (individually
or on behalf of other Persons (as defined below)): (i) enter (or prepare to
enter) the employ of, or render services to, any Person engaged in (x) the
primary business activities carried out by the Company or any of its
subsidiaries or (y) any other line of business in which the Company or any of
its subsidiaries actively plans to engage at the time of your termination (a
“Competitive Business”); (ii) engage (or prepare to engage) in a Competitive
Business on your own account; or (iii) become interested in any such Competitive
Business, directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
other relationship or capacity; provided, however, that nothing contained in
this Section 9(a) shall be deemed to prohibit you from acquiring, solely as a
passive investment, less than five percent (5%) of the total outstanding
securities of any publicly-traded corporation. For purposes of this Agreement,
“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
(b)    Non-Solicitation. You understand and agree that the Company’s customers
and information regarding the Company’s customers and prospective customers are
proprietary and constitute trade secrets. You agree that during the Employment
Term and Consulting Period and one (1) year following the termination of the
later of the Employment Term or Consulting Period, as applicable, you will not,
directly or indirectly, separately or in association with others, use Company
Proprietary Information or trade secrets to interfere with, impair, disrupt or
damage the Company’s relationship with any of its customers or prospective
customers. You further agree that for a period of one (1) year following
termination of the later of the Employment Term or Consulting Period, as
applicable, you will not, directly or indirectly, separately or in association
with others, interfere with, impair, disrupt or damage the Company’s
relationship with any of its employees.


9



--------------------------------------------------------------------------------







(c)    Non-Disparagement. You agree that you will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements that defame, disparage or in any way criticize the personal and/or
business reputations, practices or conduct of the Company, and any parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of the Company, past and present, as well as the
employees, officers, directors, agents, successors and assigns, or in any way
impede or interfere with the professional relationships of the Company. The
Company agrees that it will instruct its executive officers and each member of
the Board to not disparage you, your character, or your performance or
reputation in any written or oral statement. Nothing in this paragraph shall
prohibit either party from providing truthful information in response to a
subpoena or other legal process. Failure to comply with the provisions of this
paragraph shall be a material breach of this Agreement.
10.
Proprietary Information and Inventions Agreement.

As a Company employee or consultant, you will be expected to continue to abide
by the Company’s Proprietary Information and Inventions Agreement previously
executed by you and the Company rules and regulations and acknowledge in writing
that you have read the Company’s Code of Conduct, which will govern the terms
and conditions of your employment and Service, as applicable. The Company’s Code
of Conduct may be modified from time to time at the sole discretion of the
Company. For the avoidance of doubt, the surviving terms of the Proprietary
Information and Inventions Agreement shall extend beyond the Employment Term and
Consulting Period.
11.
Confidentiality.

In addition to your covenants and obligations under the Proprietary Information
and Inventions Agreement, you acknowledge and agree that your work for the
Company will bring you into close contact with many confidential affairs of the
Company not readily available to the public, including plans for further
developments or activities by the Company or its subsidiaries or affiliates. You
agree that during the Employment Term and Consulting Period and at all times
thereafter, you shall keep and retain in the strictest confidence all
confidential matters (“Confidential Information”) of the Company and its
subsidiaries and affiliates, including but not limited to, “know how,” sales and
marketing information or plans, business or strategic plans, salary, bonus or
other personnel information, information concerning new or potential customers,
clients or shareholders, trade secrets, pricing policies, operational methods,
technical processes, inventions and research projects, and other business
affairs of the Company and its subsidiaries or affiliates, in each case that you
may develop or learn in the course of your employment or Service, and shall not
remove such Confidential Information from the Company’s premises or disclose
such Confidential Information to anyone outside of the Company, either during or
after the Employment Term and Consulting Period, except (i) in good faith, in
the course of performing your duties under this Agreement, (ii) with the prior
written consent of the Board, (iii) it being understood that Confidential
Information shall not be deemed to include any information that is publicly
disclosed by the Company or is otherwise in the public domain without violation
of this Section 11, or (iv) to the extent disclosure is compelled by a court of
competent jurisdiction, arbitrator, agency, or other tribunal or investigative
body in accordance with any applicable statute, rule or regulation (but only to
the extent any such disclosure is


10



--------------------------------------------------------------------------------







compelled, and no further). Upon the termination of your employment or Service
with the Company, or at any time the Company may so request, you shall return to
the Company all tangible embodiments (in whatever medium) relating to
Confidential Information that you may then possess or have under your control.
12.
Stock Ownership Requirements.

As the Chief Executive Officer of the Company, you will be expected to comply
with the Company’s Stock Ownership Guidelines. Therefore, as the Chief Executive
Officer, you will be required to own a minimum of 50,000 shares of the Company’s
Common Stock by the fifth anniversary of the date of your initial grant of
Company Common Stock under your Original Agreement.
13.
Indemnification Agreement.

The Company will provide you with the Company’s standard form of indemnification
agreement for officers and directors to indemnify you against certain
liabilities you may incur as an officer or director of the Company.
14.
Clawback Policy.

You acknowledge and agree that you, and any compensation you receive from the
Company, shall be subject to any applicable Company incentive compensation
recoupment or “clawback” policy that the Company may adopt, including without
limitation any Company policy intended or necessary to comply with the clawback
provision of any applicable law.
15.
Arbitration and Fees.

We expressly agree that, to the extent permitted by law and to the extent that
the enforceability of this Agreement is not thereby impaired, any and all
disputes, controversies or claims regarding this Agreement shall be determined
exclusively by final and binding arbitration under the rules and procedures of
JAMS, San Francisco. A neutral arbitrator from JAMS shall be mutually selected
by the parties. If the parties fail to reach a consensus, then JAMS will select
the arbitrator. All disputes will be governed in accordance with the laws of the
state of California. The Company shall pay for all arbitration expenses,
including, without limitation, the arbitrators fees, forum costs, and any other
expenses which are unique to the arbitration proceedings, but will not be
responsible to pay your attorney fees. The parties intend this arbitration
provision to be valid, enforceable, irrevocable and construed as broadly as
possible.
16.
Miscellaneous.

(a)    You represent that your performance of your duties under this Agreement
will not breach any other agreement as to which you are a party. In addition,
the Company has a policy prohibiting your disclosure, to anyone within the
Company, of any confidential and/or proprietary information pertaining to your
former employers or any entity with whom you have a non-disclosure agreement.
Accordingly,


11



--------------------------------------------------------------------------------







please do not use or disclose to the Company any proprietary information
belonging to your former employers or any other person or company with which you
have signed such an agreement.
(b)    Notwithstanding any other provision of this Agreement, the Company may
withhold from amounts payable hereunder all federal, state, local and foreign
taxes and other amounts that are required to be withheld by applicable laws or
regulations, and the withholding of any amount shall be treated as payment
thereof for purposes of determining whether you have been paid amounts to which
you are entitled.
(c)    This Agreement is binding on and may be enforced by the Company and its
successors and assigns, and is binding on and may be enforced by you and your
heirs and legal representatives. Any successor to the Company or substantially
all of its business (whether by purchase, merger, consolidation or otherwise)
will in advance assume in writing and be bound by all of the obligations under
the Agreement.
(d)    Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two (2) days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to its General Counsel at the corporate headquarters.
(e)    This Agreement, together with your Proprietary Information and Inventions
Agreement and the Company’s Code of Conduct forms, the complete and exclusive
statement of the terms of your employment or Service with the Company. The
employment terms in this Agreement supersede any other agreements or promises
made to you by anyone on behalf of the Company, whether oral or written. This
Agreement may be amended or modified only with the written consent of the
parties hereto. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever. This Agreement will be binding and shall
inure to the benefit of the Company, its successors, and its assigns.
(f)    This Agreement will be governed by the laws of the state of California
without reference to conflict of laws provisions.
(g)    Your offer of employment is contingent upon successful completion of your
educational background verification. If the results of your educational
background verification are not satisfactory, the offer will be revoked.
(h)    In the event any provision of this Agreement is found to be unenforceable
by an arbitrator or court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law. If a deemed
modification is not satisfactory in the judgment of such arbitrator or court,
the unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.
[Signature page follows]


12



--------------------------------------------------------------------------------








Moshe, we are very pleased to extend this Agreement to you. Please indicate your
acceptance of the terms of this Agreement by signing in the place indicated
below.
Sincerely,
/s/ J, Michael Patterson
J. Michael Patterson
Chairman, Xilinx, Inc. Compensation Committee
Accepted and Agreed
/s/ Moshe Gavrielov
Moshe Gavrielov
April 10, 2017




13



--------------------------------------------------------------------------------






APPENDIX 1
RELEASE OF CLAIMS AGREEMENT
This Release of Claims Agreement (the "Release Agreement") is made by and
between Xilinx, Inc. (the "Company") and Moshe Gavrielov ("Executive").
WHEREAS, Executive was employed by the Company; and
WHEREAS, Executive and the Company have entered into an Amended and Restated
Employment Agreement as of ______________, 2017 (the "Employment Agreement");
NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as "the Parties") hereby agree as
follows:
(A)Termination. Executive's employment with the Company terminated on
_____________________  (the "Termination Date").
(B)Consideration. The Company agreed pursuant to Sections 4 and 5 of the
Employment Agreement to provide Executive with certain benefits in the event
Executive's employment is terminated in specified circumstances, provided
Executive executes this Release Agreement.
(C)Payment of Salary. Executive acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Executive as of the Termination Date, other than benefits
that remain outstanding pursuant to the Employment Agreement or the Company's
employee benefit plans.
(D)Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company, other than obligations that remain outstanding pursuant to the
Employment Agreement or the Company's employee benefit plans. Executive, on
behalf of Executive and his heirs, family members, executors, successors and
assigns, hereby fully and forever releases the Company and its past, present and
future officers, agents, directors, executives, employees, representatives,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
parents, predecessor and successor corporations and assigns, from, and agrees
not to sue or otherwise institute or cause to be instituted any legal or
administrative proceedings concerning, any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess arising from any omissions,
acts or facts that have occurred up until and including the Effective Date (as
defined below), other than his rights under Section 13 of the Employment
Agreement, including, without limitation:
1.    Any and all claims relating to or arising from Executive's employment
relationship with the Company and the termination of that relationship or any
transactions between the Company, as an employer and Executive as employee;
2.    Any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of, shares of stock of the Company, including,
without limitation, any claims for


App’x 1-1



--------------------------------------------------------------------------------





fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state corporate law and securities fraud under any state or federal
law;
3.    Any and all claims for wrongful discharge of employment; termination in
violation of public policy; harassment; discrimination; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppels; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;
4.    Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Sarbanes Oxley Act of 2002, the Occupational
Safety and Health Administration Act of 1970, the Older Workers Benefit
Protection Act of 1990, the Family and Medical Leave Act of 1993, the California
Fair Employment and Housing Act, and California Labor Code Sections 201 et seq.
and 970 et seq. and all amendments to each such Act as well as the regulations
issued hereunder;
5.    Any and all claims for violation of the federal or any state constitution;
6.    Any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination; and
7.    Any and all claims for attorneys' fees and costs. Executive agrees that
the release set forth in this Section 4 shall be and remain in effect in all
respects as a complete general release as to the matters released. The Parties
agree that the release set forth in this Section 4 shall not apply to (i) rights
that Executive may have under the Employment Agreement or (ii) rights to
indemnification Executive may have under the Company's Certificate of
Incorporation, Bylaws, or separate indemnification agreement, as applicable or
(iii) rights that Executive may have under any fiduciary insurance policy.
(E)Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release do not apply to any rights or claims that may arise under the
ADEA after the Effective Date. Executive acknowledges that the consideration
given for this Release Agreement is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that (a) Executive should consult with an
attorney prior to executing this Release Agreement; (b) Executive has at least
twenty-one (21) days within which to consider this Release Agreement; (c)
Executive has seven (7) days following the execution of this Release Agreement
by the parties to revoke the Release Agreement; and (d) this


App’x 1-2



--------------------------------------------------------------------------------





Release Agreement shall not be effective until the revocation period has
expired. Any revocation should be in writing and delivered to
_____________________________________, by close of business on the seventh day
from the date that Executive signs this Release Agreement.
(F)Civil Code Section 1542. Executive represents that Executive is not aware of
any claims against the Company other than the claims that are released by this
Release Agreement. Executive acknowledges that Executive has been advised by
legal counsel and is familiar with the provisions of California Civil Code
Section 1542, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Executive, being aware of said code section, agrees to expressly waive any
rights Executive may have thereunder, as well as under any other statute or
common law principles of similar effect.
(G)No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims or actions pending in Executive's name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Executive also represents that Executive does not intend to
bring any claims on Executive's own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein with
regard to matters released hereunder.
(H)Confidentiality.
8.    Executive acknowledges that Executive has been exposed to and promises to
maintain the confidentiality of all confidential and proprietary information of
the Company, including without limitation, information relating to: any and all
research and development plans and activities; products; product plans; source
code; customer lists; business plans; marketing plans and strategies; pricing
and pricing strategies; Company's employees and employee compensation; and the
business or confidential information of the Company's customers.
9.    Executive agrees to comply with the terms set forth in the Proprietary
Information and Inventions Agreement and any updated confidentiality agreement
Executive may have signed while an employee (altogether "Confidential
Information Agreements"), as well as any restrictive covenants set forth in the
Employment Agreement that survive termination of the Employment Agreement.
Executive agrees that any program, document, drawing, or other work Executive
worked on at Company's direction or on Company time, or using Company's
equipment, or using any information proprietary to Company shall remain the
property of the Company.
10.    Executive hereby confirms that Executive has returned or will return all
Company property in Executive's possession, and that Executive will return all
confidential or proprietary information. In the event Executive violates any of
these obligations, the Company


App’x 1-3



--------------------------------------------------------------------------------





shall cease making the payments and providing the benefits to Executive as
provided in Sections 4 and 5 of the Employment Agreement.
(I)Authority. Executive represents and warrants that Executive has the capacity
to act on Executive's own behalf and on behalf of all who might claim through
him to bind them to the terms and conditions of this Release Agreement.
(J)No Representations. Executive represents that Executive has had the
opportunity to consult with an attorney and has carefully read and understands
the scope and effect of the provisions of this Release Agreement. Neither party
has relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Release Agreement.
(K)Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Release Agreement shall continue in full force and effect without said
provision.
(L)Entire Agreement. This Release Agreement and the Employment Agreement
represent the entire agreement and understanding between the Company and
Executive concerning Executive's separation from the Company and supersede and
replace any and all prior agreements and understandings concerning Executive's
relationship with the Company and his compensation from the Company. This
Release Agreement may only be amended in writing signed by Executive and an
executive officer of the Company.
(M)Governing Law. This Release Agreement shall be governed by the internal
substantive laws, but not the choice-of-law rules, of the State of California.
(N)Effective Date. This Release Agreement is effective eight (8) days after it
has been signed by both Parties (the "Effective Date").
(O)Counterparts. This Release Agreement may be executed in counterparts, and
each counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
(P)Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
11.    They have read this Release Agreement;
12.    They have been represented in the preparation, negotiation and execution
of this Release Agreement by legal counsel of their own choice, or they have
voluntarily declined to seek such counsel;
13.    They understand the terms and consequences of this Release Agreement and
of the releases it contains; and


App’x 1-4



--------------------------------------------------------------------------------





14.    They are fully aware of the legal and binding effect of this Release
Agreement.




App’x 1-5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.
COMPANY
 
Date:                                                     
 
 
 
By:                                                     
 
 
   Name:
 
 
   Title:
 
 
 
 
 
 
 
 
   EXECUTIVE
 
Date:                                                     
By:                                                     
 
 
   Name:
 
 









[Appendix 1]

